Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 29 March 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     Sir
                     Head Quarters New Windsor 29th March 1781
                  
                  I have been honored with your Excellency’s favor of the 21st: I have not received any intelligence from the Southward since the letter of the 15th from the Marquis de la Fayette, the substance of which I communicated to your Excellency in my last.  I cannot but look upon this as very unaccountable; for, I think, had either Fleet reached the Chesapeak by the 20th, I should have heard of it, unless a dispatch should have miscarried.  I can judge of your Excellency’s anxiety by my own, and shall therefore make you the most instant communication of what I may receive.
                  The transports with troops at New York had sailed twice and twice put back, and were yet within the Hook on the 24th instant.  This accounts for the seeming inconsistence of the intelligence which I have heretofore transmitted respecting them—Colo. Dayton, an Officer on whom I much depend, thinks it probable they sailed again on the 25th.  I have the Honor to be with great consideration and personal attachment Your Excellency’s Most obedient and very humble Servant
                  
                     Go: Washington
                  
               